The Judiciary Article (Art. VI, § 15) of the New York State Constitution, as amended in 1925, makes the City Court of the City of New York, theretofore an inferior local court of civil jurisdiction established by the Legislature, a constitutional court and extends its jurisdiction over the entire city. It reads as follows:
"The City Court of the City of New York is continued, and, from and after the first day of January in the second year following the adoption of this article, it shall have the samejurisdiction and power throughout the city of New York, under thename of the City Court of the city of New York, as it nowpossesses within the county of New *Page 447 York, and the county of Bronx, and original jurisdiction concurrent with the Supreme Court in actions for the recovery of money only in which the complaint demands judgment for a sum not exceeding $3,000, and interest, and in actions of replevin, foreclosure of mechanic's liens and liens on personal property where the property involved does not exceed in value the sum of $3,000. Its jurisdiction to enter judgment upon a counterclaim shall be unlimited."
At the same time article VI, section 18, was amended to read as follows:
"The Legislature shall not hereafter confer upon any inferior or local court of its creation, any equity jurisdiction or any greater jurisdiction in other respects than is conferred upon County Courts by or under this article; but it may provide thatthe territorial jurisdiction in civil cases of any inferior orlocal court now existing or hereafter established in any city orof justices of the peace in cities shall extend throughout thecounty or counties in which such city may be located * * *"
Article VI, section 11, was amended to read in part as follows:
"* * * County Courts in counties outside the city of New York shall have the powers and jurisdiction now prescribed by law, and also original jurisdiction in actions for the recovery of money only, where all the defendants reside in the county and in whichthe complaint demands judgment for a sum not exceeding $3,000; * * * The Legislature may hereafter enlarge or restrict the jurisdiction of the county courts provided, however, that theirjurisdiction shall not be so extended as to authorize an actiontherein for the recovery of money only in which (1) The sumdemanded exceeds $3,000, or (2) in which any person not aresident of the county is a defendant, unless such defendant havean office for the transaction of business within the county andthe cause of action arose therein." *Page 448 
After the adoption of these amendments to the Judiciary Article, the Legislature adopted the New York City Court Act (L. 1926, ch. 539, in effect January 1, 1927) repealing the old City Court Act (L. 1920, ch. 935). It provides (§ 27) that "all process and mandates of the court may be executed in any part ofthe State."
The plaintiff brought this action to recover the sum of $37.50 for books sold and delivered, viz.: "Courts and Lawyers of New York — a History" and for work, labor and services in the execution of a copper plate portrait of defendant, the sum of $125. Defendant was served with process in the city of Albany where he resided. He moved to vacate the service of the summons on the ground that the City Court did not have jurisdiction of him or of the subject of the action and that section 27 of the City Court Act was unconstitutional in so far as it extended the jurisdiction of that court to defendants in such actions who did not reside in the city of New York and had no office for the transaction of business therein. The City Court denied the motion. The Appellate Term on appeal reversed the order of the City Court and granted the motion. The City Court on the remittitur from the Appellate Term granted judgment dismissing plaintiff's complaint.
Constitution (Article VI, § 7), Civil Practice Act (§ 588, subd. 3) provide that an appeal may be taken to the Court of Appeals as of right, from a judgment or order of a court of record of original jurisdiction which finally determines an action or special proceeding where the only question involved on the appeal is the validity of a statutory provision of the State or of the United States under the Constitution of the State or of the United States; and on any such appeal only the constitutional question shall be considered and determined by the court. Pursuant to this provision plaintiff has appealed directly to this court from the judgment of the City Court. *Page 449 
The constitutional question to be determined is whether the Legislature may authorize the City Court of the City of New York to issue process, in actions to recover a sum of money only, to be executed outside the city of New York.
The revised Judiciary Article of 1925 was drafted and submitted to the Legislature by a Constitutional Convention created by Laws of 1921, chapter 348, and charged with the duty of considering and reporting to the Legislature suitable amendments to such article. It made several reports to the Legislature, accompanying its proposed amendments, the last dated January 20, 1925, in which it said:
"The text in most instances explains itself and indicates the purpose and intent of the proposed amendments; but the following explanation of reasons for some of the principal amendments may be of aid to the Legislature of 1925."
The report deals at length with the City Court of the City of New York. It says, among other things:
"The Convention of 1921 recommended that the jurisdiction of the existing City Court of the City of New York be extended over the entire city under its present name with its jurisdiction increased to three thousand dollars. This would make its jurisdiction, so far as money demands were concerned, conform to the jurisdiction of the County Courts throughout the remainder of the State, and would tend to relieve the Supreme Court of a large number of cases that are now brought there. * * * It wasbelieved that the extension of the jurisdiction of this importantcivil tribunal to cover the whole of the Greater City of New Yorkwould be a distinct reform and tend to the better and moreeffective, economical and satisfactory administration of justicein civil cases."
"The City Court of New York as extended would be a court of high importance and dignity with civil jurisdiction over an immense population, more than one-half *Page 450 the inhabitants of the State, and as such it would be likely to attract the best talent at the bar by the opportunity for a broader field of public service and usefulness. Such a more extended, more important and more dignified court would, it is believed, likewise attract litigants, who would naturally be inclined to seek relief therein rather than submit to the delay which is quite unavoidable in the Supreme Court as our great court of original general jurisdiction."
"Careful consideration was given to the suggestion urged by some of the learned Justices of the City Court of New York that their court should be consolidated with the Supreme Court, as was done in and by the Constitution of 1894 with respect to the Superior Court of the City of New York, the Court of Common Pleas for the City and County of New York, the City Court of Brooklyn and the Superior Court of Buffalo (vide old section 5); but in the judgment of the Judiciary Convention of 1921 this would be distinctly inadvisable and would tend to defeat the essentialand beneficent purpose which the City Court now serves ofaffording to the people of the Greater City of New York, as theCounty Courts afford to the people of other parts of the State,
the advantage of a tribunal which ought to be less crowded with cases than the Supreme Court and which ought to afford prompter justice to litigants whose claims are of comparatively small amounts, although, of course, such smaller claims frequently constitute a matter of very vital concern to citizens entitled as of right to justice according to law without unnecessary delay.
"It should be added in conclusion upon this important subject that the views of the Judiciary Convention of 1921 after its own investigation and study were in complete accord with the conclusions reached by the Constitutional Convention of 1915 after an exhaustive investigation and study by its Judiciary Committee."
Blackstone says (volume 1, page 87): *Page 451 
"There are three points to be considered in the construction of all remedial statutes; the old law, the mischief, and the remedy: that is, how the common law stood at the making of the act; what the mischief was, for which the common law did not provide; and what remedy the parliament hath provided to cure this mischief. And it is the business of the judges so to construe the act as to suppress the mischief and advance the remedy." The same rule applies to the construction of amendments to the Constitution.
The report of the Judiciary Convention itself says, speaking of the judiciary system of the State:
"A system so erected and long tried surely was not to be discarded without grave and compelling reasons. * * * The convention, therefore, did not feel that it was expected by the legislature, or indeed at liberty, to recast the whole Judiciary Article, radically depart from and discard the existing provisions, and seek to establish a new and theoretically more logical and perfect system, as was urged upon its consideration by some."
With these rules for the interpretation of article VI, section 15, as a part of a revised Judiciary Article, the stumbling block of offense consisting of the words, "original jurisdiction concurrent with the Supreme Court," is removed from the path of judicial construction. Their origin is no longer shrouded in mystery, nor are they, as thus read, deserving of condemnation as vague and inept. As CULLEN, Ch. J., said in Lewkowicz v. QueenAeroplane Co. (207 N.Y. 290, 295), involving a similar constitutional question:
"If there were any doubt as to the proper construction of this section, we think it is removed by a review of the action of our several constitutional conventions on the subject of local courts."
Words vague and inept when taken from their context may become lucid when read intelligently as a part of a harmonious whole. The Constitutional Convention of *Page 452 
1921 prepared its revision for the benefit of those who were familiar with the past judicial history of the State and not for the inhabitants of Mars. Thus read, the language of section 15 aptly and definitely expresses the purpose of the Judiciary Convention in extending and defining the territorial jurisdiction of the City Court.
The City Court has, by virtue of the amendment, original jurisdiction throughout the city of New York, in actions for the recovery of money only, in which the complaint demands judgment for a sum not exceeding $3,000, and interest, concurrent with the Supreme Court, the same as the City Court of the City of New Yorknow (i.e., before the adoption of the revised article)possesses within the county of New York and the county of Bronx.
Prior to January 1, 1926, when the amended judiciary article took effect, a mandate of the City Court could be executed only within the city of New York, as it existed prior to June 6, 1895, with certain exceptions not applicable here. (L. 1920, ch. 935, § 37, par. 7.)
The City Court now has civil jurisdiction "over an immense population, more than one-half [not all] the inhabitants of the State." Its jurisdiction throughout the city is analogous to, although in some respects broader than, that of the County Courts throughout their respective counties. Its mandate can be executed within the present city of New York but not elsewhere throughout the State. Other inferior or local courts now existing or hereafter established in any city may by legislative action have their territorial jurisdiction extended throughout the county or counties in which such city is located, but the Constitution itself extends the territorial jurisdiction of the City Court throughout the city of New York. Within the limits of such territorial jurisdiction, the City Court has concurrent jurisdiction with the Supreme Court in the cases specified in section 15 of article VI of the Constitution.
To construe the section otherwise would not only run *Page 453 
counter to the purpose of the revisers of the Judiciary Article; it would run counter to every established principle governing the territorial jurisdiction of local courts. It would make of the City Court of New York, which is a local court of inferior jurisdiction, although a constitutional court, a great spider drawing into its web by its process the flies of small suits against defendants from Montauk Point to Lake Erie who had never been within the limits of the city. Plaintiffs in Syracuse, Plattsburgh and Lockport in such litigations must seek their relief within the local territorial limits of the defendant's residence or place of business or go into the Supreme Court. No reason exists why they should be denied the equal protection of the Constitution when they are defendants remaining outside the territorial limits of the city of New York.
To hold otherwise would so raise the City Court to the level of the Supreme Court as the court of general jurisdiction (Art. VI, § 1) as to make inharmonious the general provisions of the Judiciary Article.
The City Court may, in general, execute its mandates in any part of the city of New York. Within such limits it has concurrent jurisdiction with the Supreme Court in the actions specified in section 15. Thus we have a consistent scheme of wide jurisdiction, though limited in amount in actions for the recovery of a sum of money only, and territorially in such cases to the service of its summons within the city of New York.
The Declaration of Independence denounces the King of Great Britain for his oppressions in "abolishing our most valuable laws, and fundamentally altering the forms of our government." It is a great and fundamental privilege of defendants to have small causes brought in local courts heard in their own territory. The people of the State of New York have not so disastrously oppressed themselves as to sanction such "attempts by their legislature [as are here asserted] to extend an unwarrantable *Page 454 
jurisdiction" over the inhabitants of the entire State, so long as they keep outside the territorial jurisdiction of the City Court.
The judgment should be affirmed, with costs.
CARDOZO, Ch. J., CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment affirmed.